Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims 
Claims 1-7, 9, 12-13, 15-19 are currently pending.
Response to Amendment
The amendment filed on 08/22/2022 does not place the application in condition for allowance. This action is made final.
Status of Rejections Pending 
since The Office Action of 04/22/2022
The examiner modified the rejection below to address claim amendment.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 3-7, 9, 12-13, 16-19 are rejected under 35 U.S.C. 102a1 as being anticipated by Sapienza et al (PG Pub 20100170560).
Regarding claim 1, Sapienza et al teaches a solar concentrator comprising:
a substrate (plurality of panel 1 formed the substrate) [para 18 fig 1 4AB 5]
a coating of a coating material, which is applied to the substrate, the coating forming a plurality of upwardly facing reflective surfaces each of which is configured to reflect incident solar [para 38 39 fig 14AB]
the array is formed as a panel [fig 5]
the upwardly facing reflective surfaces of the reflector array are disposed at different angles, the angle increasing toward an edge of the reflector array [fig 5].
the reflector array having an axis and/or a plane, wherein the upwardly facing reflective surfaces of the reflector array are each disposed at an angle to the axis and/or plane [fig 5]
each of the upwardly facing reflective surfaces of the reflector array are elongate and extend in parallel rows [fig 5]

Regarding claim 2, Sapienza et al teaches the coating material comprises a metal or a compound comprising a metal [para 15].
Regarding claim 3, since Sapienza et al teaches the coating layer having plurality of metal with the same thickness [para 15], it is considered that the coating formed by the coating material has a substantially even thickness.
Regarding claim 4, Sapienza et al teaches the coating formed by the coating material being a film [para 15].
Regarding claim 5, Sapienza et al teaches the coating formed by the coating material having thickness of less than 100micron [para 15, it is noted that 0.0001 inches equal 2.54 micron, 0.0004 inches equal to 10.16 micron).
Regarding claim 6, Sapienza et al teaches the coating being formed as set forth above, the recitation “formed by metal deposition method” is the presence of process limitations on products claim, which product does not otherwise patentably distinguish over prior art, cannot impart patentability to the product. In re Stephens 145 USPQ 656 (CCPA 1965)
Regarding claim 7, Sapienza et al teaches the coating being formed as set forth above, the recitation “is formed by a vapour deposition method or thermal spray method” is the presence of process limitations on products claim, which product does not otherwise patentably distinguish over prior art, cannot impart patentability to the product. In re Stephens 145 USPQ 656 (CCPA 1965).
Regarding claim 9, Sapienza et al teaches the angle of each upwardly facing reflective surface is fixed [fig 5].
Regarding claim 12, Sapienza et al teaches the substrate is an artificial polymeric material [para 12-13]
Regarding claim 13, Sapienza et al teaches the substrate being formed by injection moulding [para 43]. The recitation “is formed by moulding, casting, extruding, slumping, 3-D printing, or stamping” is the presence of process limitations on products claim, which product does not otherwise patentably distinguish over prior art, cannot impart patentability to the product. In re Stephens 145 USPQ 656 (CCPA 1965).
Regarding claim 15, Sapienza et al teaches each of upwardly facing reflective surfaces of the reflector being planar [fig 5 para 38
Regarding claim 16, Sapienza et al teaches a protective layer disposed over the reflector array, the protective layer allowing transmission of incident solar radiation to the reflective surface [para 50]
Regarding claim 17, Sapienza et al teaches a solar concentrator comprising:
a unitary planar solar radiation reflector array having comprising a substrate and a coating of a coating material, which is applied to the substrate, the coating forming a plurality of upwardly facing reflective surfaces each of which is configured to reflect incident solar radiation [fig 1 4AB 5 para 18]
a common focal absorber 16 located over the upwardly facing reflective surfaces of the unitary solar radiation reflector array and upon which incident solar radiation from the reflectors of the unitary planar reflector is reflected, the absorber configured to receive a heat absorbing medium adapted to absorb heat from the reflected radiation [fig 5 para 58-59].
the array is formed as a panel [fig 5]
the upwardly facing reflective surfaces of the reflector array are disposed at different angles, the angle increasing toward an edge of the reflector array [fig 5].
the reflector array having an axis and/or a plane, wherein the upwardly facing reflective surfaces of the reflector array are each disposed at an angle to the axis and/or plane [fig 5]
each of the upwardly facing reflective surfaces of the reflector array are elongate and extend in parallel rows [fig 5]
Regarding claim 18, Sapienza et al teaches a support frame 8 being an elevated support structure for the unitary array of the reflectors and the absorber [par 52].
Regarding claim 19, Sapienza et al teaches providing a solar energy collector comprising:
a unitary planar solar radiation reflector array having a plurality of upwardly facing reflective surfaces each of which is configured to reflect incident solar radiation, wherein each upwardly facing reflective surface is formed by coating a substrate with a coating material [fig 5 para 18 38 39 58 59]
common focal absorber 16 located over the upwardly facing reflective surfaces of the unitary solar radiation reflector array and upon which incident solar radiation from the reflectors of the unitary planar reflector is reflected, the absorber configured to receive a heat absorbing medium adapted to absorb heat from the reflected radiation [para 58 59 fig 5]
disposing a heat absorbing medium into the absorber, and causing or allowing solar radiation to incide on the reflector array such that the heat absorbing medium is heated by the reflected solar radiation [para 58 59]
the array is formed as a panel [fig 5]
the upwardly facing reflective surfaces of the reflector array are disposed at different angles, the angle increasing toward an edge of the reflector array [fig 5].
the reflector array having an axis and/or a plane, wherein the upwardly facing reflective surfaces of the reflector array are each disposed at an angle to the axis and/or plane [fig 5]
each of the upwardly facing reflective surfaces of the reflector array are elongate and extend in parallel rows [fig 5]
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Sapienza et al (PG Pub 20100170560).
Regarding claim 3, Sapienza et al teaches the coating material having a thickness, but Sapienza does not teach the coating having even thickness.
Sapienza et al teaches the thickness of the reflective coating being adjusted to meet desired optical properties [para 48].
The court has held that absent evidence of criticality or unexpected results, optimization of a result effective variable will not support the patentability of subject matter encompassed by the prior art."[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP§ 2144.05, II.).

Therefore, absent the showing of criticality or unexpected results, it would be obvious to one of ordinary skill in the art to modify thickness of the coating to arrive the claimed range for desired optical properties [para 48].
Regarding claim 15, Sapienza et al teaches each of upwardly facing reflective surfaces of the reflector being curve or parabolic [fig 5 para 38] and each panel 1 would be considered to be the parabolic facet. Also, the panel 1 has a distance from the absorber. However, Sapienza et al does not teach a focal length of each confocal parabolic facet incrementally increasing with increasing distance from an absorber such that an aggregate of all the confocal parabolic facets provides a segment of a parabolic curve.
Sapienza et al teaches the focal point of the array being adjusted to maximize efficiency [para 53].
The court has held that absent evidence of criticality or unexpected results, optimization of a result effective variable will not support the patentability of subject matter encompassed by the prior art."[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP§ 2144.05, II.).

Therefore, absent the showing of criticality or unexpected results, it would be obvious to one of ordinary skill in the art to adjust the focal point of each reflective surface of the reflector array such that a focal length of each confocal parabolic facet incrementally increasing with increasing distance from an absorber such that an aggregate of all the confocal parabolic facets provides a segment of a parabolic curve to maximize efficiency [para 53].
Response to Arguments
Applicant's arguments filed 08/22/2022 have been fully considered but they are not persuasive. The applicant argues in substance:
Each unitary panel (1) of Sapienza is not an array of reflectors — there is only a single reflector surface
The examiner respectfully disagrees. fig 5 of Sapienza  is an array of reflector 5.
the array is not of unitary construction, nor formed as a panel. Instead, any array of reflectors disclosed in Sapienza is formed from multiple discrete reflectors loosely connected together. This loose connecting together applies to all embodiments of Sapienza.
The examiner respectfully disagrees. Plurality of reflectors are formed as a panel and an array of reflectors. The whole array would be considered as a unitary construction.
Fig 5 shows the array of reflectors  not being planar or formed into a panel, given that the array is bowl-shaped.
The examiner respectfully disagrees. Fig 5 show the array of reflectors being planar and formed in into a panel. Also, claims does not require the array being planar. 
Applicant’s arguments rely on language solely recited in preamble recitations in claim(s) 1, 17, 19. When reading the preamble in the context of the entire claim, the recitation “planar” is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to UYEN M TRAN whose telephone number is (571)270-7602. The examiner can normally be reached Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on 5712721307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/UYEN M TRAN/Primary Examiner, Art Unit 1726